Citation Nr: 0835123	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left leg 
condition, to include ankle and knee.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury with memory loss.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland.  

In May 2008, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting 
Veteran's Law Judge in Washington, DC.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, to include memory loss; the veteran was notified 
of this decision and of his appellate rights, but did not 
appeal this determination and the decision became final.  

2.  The evidence added to the record since the June 2003 
Board decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  In a November 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral lower leg disability; the veteran was notified of 
this decision and of his appellate rights, but did not appeal 
this determination and the decision became final.  

4.  The evidence added to the record since the November 2002 
RO decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

5.  Residuals of a left leg injury, with chronic pain of the 
left knee and left ankle, as likely as not had its clinical 
onset during the veteran's period of active service.  

6.  The veteran currently is not shown to have residuals of a 
head injury with memory loss that is causally linked to the 
head injury demonstrated in service or due any other event or 
incident of his period of active service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final June 2003 Board decision, new and 
material evidence has been received to reopen the claim of 
service connection for residuals of a head injury with memory 
loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  Subsequent to the final November 2002 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for left leg condition.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  Residuals of a left leg injury, with chronic pain of the 
left knee and left ankle, are due to injury that was incurred 
in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  

4.  Residuals of a head injury with memory loss was not 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Since the previously final claims have been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

Here, the RO, in letters dated in March 2005 and March 2006, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including the 
evidence needed to reopen a claim based on new and material 
evidence, and including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally notified of the types of evidence 
VA would assist him in obtaining and informed that he should 
send information or evidence relevant to the claims to VA.  
In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  Specifically, 
the information and evidence associated with the claims file 
consists of the veteran's service records, post-service 
medical treatment records, VA examinations, the veteran's 
testimony before the Board, and statements submitted by and 
on behalf of the of the veteran in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after the June 2003 
Board decision, regarding the veteran's head injury claim, 
and after the November 2002 RO decision, regarding the 
veteran's left leg claim, consists of medical treatment 
records, a VA examination dated in August 2005, a VA opinion 
dated in September 2004, the veteran's testimony before the 
Board, and statements submitted by the veteran and his 
representative in support of the claim.  

Of particular significance are the results of the August 2005 
VA examination indicating a history of a closed head injury 
in 1968 and a history of seizures in 1968, but no generalized 
seizures since 1969 and no current diagnosis of seizures.  In 
addition, a September 2004 VA opinion indicated that many of 
the veteran's current symptoms are the result of a closed 
head injury suffered in 1968.  The veteran also testified 
before the Board that he currently has left sided numbness 
and pain, including from his neck to his back and into his 
left lower extremity.  He also reported memory loss since his 
in-service head injury.  Finally, the August 2005 VA 
examination also noted that the veteran has current residuals 
of an injury to his left leg in 1968, with chronic pain of 
the left knee and left ankle.
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the June 2003 Board 
decision and November 2002 RO decision and, when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the veteran's claims and 
raises a reasonable possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claims of service connection for residuals of head injury and 
a left leg condition are granted.  

III.  Service Connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis or epilepsy, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran's service medical records show that 
on a pre-induction examination performed in June 1967, the 
veteran's head and spine were listed as normal.  In a report 
of medical history dated June 1967, he reported a history of 
head injuries, and nasal fractures at ages 12 and 17.  The 
examiner explained that the veteran suffered from headaches, 
which were relieved by aspirin, and at the age of eight he 
had a head laceration but no residuals were noted.  

In January 1968 the veteran was admitted to the United States 
Navel Hospital (USNH) in Bethesda, Maryland after he fell on 
ice while shoveling snow and injured his head and back.  The 
pertinent diagnoses were cerebral concussion and acute 
lumbosacral strain.  X-ray studies of the skull and 
lumbosacral spine were negative.  In a progress note dated 
February 1968 he complained of occasional aching and 
discomfort in the lumbar spine.  The pertinent diagnoses were 
cerebral concussion and acute lumbosacral strain.  In 
February 1968 he was discharged from the USNH to full duty.  
In March 1968, the veteran underwent a lumbar myelogram.  The 
pertinent diagnosis was possible left herniated nucleus 
pulposus, L5-S1, improved.  In a report of medical treatment 
and hospitalization dated May 1968, the veteran reported the 
same circumstances as above.  The diagnosis was injury to 
left leg and head.  Subsequent progress notes show the 
veteran consistently complained of back pain.  

In a progress note dated October 1968 the veteran presented 
with complaints of having previously experienced a convulsion 
after a motorcycle accident one-week prior.  In total, he had 
been involved in two motorcycle accidents in the prior four 
to six weeks.  No diagnosis was noted.  In a November 1968 
progress note, it was indicated that the veteran had suffered 
no seizures while under observation.  Discussion with his 
family revealed that during the claimed "seizure" episodes, 
the veteran had repetitive movements of his hands grabbing 
his head.  Each episode had been preceded by a period of 
drinking.  A brain scan was performed in November 1968 to 
access the psychomotor seizure.  The scan revealed no areas 
of abnormally increased uptake intracranially on the right 
lateral, left lateral or anterior scans.  The brain scan was 
normal.  In December 1968, it was noted that he had been 
seizure free until December 7, when he had what was described 
as an ethanol seizure. 

In March 1969 the veteran underwent a pneumoencephalogram.  
The pertinent diagnosis was temporal lobe seizure, etiology 
undetermined.  In March 1969, the Physical Evaluation Board 
found the veteran unfit to perform his duties and diagnosed 
him with temporal lobe seizure.  

In a report from the Department of the Navy dated April 1969 
it noted that the veteran was placed on the Temporary 
Disability Retired List due to his incapacitation to perform 
his duties because of his physical disability.  In an August 
1971 Administrative Remarks record it reported that the 
veteran was removed from the Temporary Disability Retired 
List and honorably discharged from the naval service by 
reason of physical disability.  

In February 1998, the veteran submitted a claim for 
compensation and reported that he suffered a head injury and 
a back injury during a fall while on home leave in 1968.  He 
reported difficulty in recall.  

In April 1998, the veteran was treated at Memorial Hospital 
and Medical Center of Cumberland for neck and back pain.  An 
X-ray study of the lumbosacral spine was performed and the 
diagnostic impression revealed no acute changes and mild 
changes of the lumbar spondylosis were noted.  An X-ray study 
of the cervical spine showed no acute changes but reported 
that changes of the mild cervical spondylosis may have been 
present.  

During a VA examination in April 1998, the veteran reported 
problems with memory loss.  A computerized tomography (CT) 
scan of the head was performed and it revealed mild cerebral 
atrophy.  

During a VA examination in May 1998, the veteran complained 
of forgetfulness.  He reported difficulty with memory such as 
remembering names and spelling.  A magnetic resonance imaging 
(MRI) of the brain demonstrated punctate hyperintensities in 
the periventricular white matter, more on the right than the 
left, with one slightly larger lesion at the cortical 
medullary junction in the right posterior parietal brain, of 
indeterminate etiology.    The diagnoses were left L1 
radiculopathy, old and inactive, manifested by residual 
atrophy of the left gastrocnemius muscle, history of head 
trauma, history of seizures, memory impairment by subjective 
complaints and left hemiparesis and hemisensory defect which 
was suggestive of an intercranial right hemispheric lesion.  
The examiner opined that the MRI demonstrated lesions, which 
correlated with the clinical findings but did not illuminate 
the etiology.  A differential diagnosis might have included 
small vessel disease (stroke), or possibly demyelinating 
disease.  The more likely possibility was diffuse axonal 
injury (DAI) secondary to a history of head trauma.  DAI 
occurred when the brain had been subjected to an angular 
acceleration force, causing one hemisphere to move in 
relation to the other, thus tearing the connecting white-
matter fibers (axon).  DAI, or shear injury, was a common 
posttraumatic lesion and was well seen on MRI images.  
Lesions were commonly less than one centimeter in diameter 
and were seen in the lobar white matter, corpus callosum the 
dorsolateral aspect of the rostral brain stem, and at the 
corticomedullary junction.  Such patients presented with loss 
of consciousness and significant neurological impairment.  
The veteran's MRI and history were consistent with DAI 
secondary to head trauma.  

At a VA examination for joints in May 1998, the veteran 
complained of back pain extending to his left leg and the 
inability to walk up a hill because of cramps in his left 
calf and weakness.  He could not lift more than 50 pounds and 
could not walk long distances.  He related that following 
service, he worked as a car mechanic, a steel worker and as a 
carpenter.  He was unemployed due to a lack of work in the 
region.  His problems with his back intensified on rainy and 
wet days.  An X-ray study of the lumbar spine showed no 
definite bone or joint abnormality.  The diagnosis was 
chronic lumbosacral strain with limitation range of motion 
and left radiculopathy manifested by mild atrophy of the left 
gastrocnemuis muscle.  

VA outpatient treatment notes dated March 1999 to February 
2002 reflect treatment for a variety of conditions including 
degenerative joint disease of the spine and chronic low back 
pain.  In an outpatient treatment note dated January 2000 the 
veteran presented for a general examination and reported that 
he was feeling better and he was stable.  The diagnostic 
assessment was mild and chronic low back pain.

In March 2001, the RO received a statement from the veteran's 
daughter.  The veteran's daughter noted times when she was 
speaking with her father and he would space out and not 
remember the nature of the conversation.  She also noted 
times when she walked into a room and noticed her father 
starring into space, not realizing anyone else was in the 
room until you physically touched him.  

In April 2001, the veteran submitted a statement, which 
explained after service he never sought medical treatment for 
his claimed conditions and learned to live with them.  He 
asserted that in 1997, his problems became worse and his wife 
convinced him to seek treatment through the VA.  

During a September 2002 VA examination of the spine, a CT 
scan of the lumbosacral spine was performed.  The CT scan 
revealed mild degenerative arthritis of the lumbosacral spine 
and mild disc bulging at L4-5.  The pertinent diagnoses were 
degenerative arthritis of the lumbosacral spine with a mild 
bulging disc and limited range of motion of the lumbar spine.  

At a September 2002 VA examination for peripheral nerves, the 
veteran complained of short term memory loss and difficulty 
with concentration and other cognitive dysfunction which he 
related to a concussion sustained in the service.  He also 
reported continuous low back pain.  The diagnoses were 
history of closed head injury in 1968 and history of low back 
pain stemming from injury of low back in 1968.  The examiner 
opined that it was improbable that the veteran's reported 
cognitive abnormalities were due to the head trauma he 
reported in 1968.  He further opined that it was unlikely 
that the veteran's back pain would have continued from the 
initial injury that he reported in the late 1960's without 
other contributing factors being present or contributing to 
the pain syndrome. 

In September 2004, the veteran submitted the report of his 
treating VA physician.  The physician  indicated that the 
veteran had been under his care for several years and noted 
that the veteran had suffered a closed head injury in January 
1968 while on leave during active duty.  This physician 
indicated that the veteran suffered seizures post trauma that 
required hospitalization and anti-seizure medication, which 
the physician noted had been since discontinued.  The veteran 
was noted to continue to have symptoms related to this in-
service injury.  The physician indicated that he had reviewed 
the veteran's medical records and was of the opinion that 
many of the veteran's current symptoms were the result of the 
closed head injury suffered in January 1968.  This physician 
did not specify these symptoms.

Other VA treatment notes from 2004 indicate that the veteran 
had pain from his neck to lower back and that the veteran's 
left knee would give out.  He was also noted to be followed 
for claudication in the left leg.  The veteran reported that 
he has pain on the entire left leg since an accident 30 years 
ago.

The veteran was afforded an additional VA examination dated 
in August 2005.  His medical history was noted by the 
examiner, to include a head injury in January 1968 and two 
motorcycle accidents in August and September 1968.  After 
examination, the veteran was diagnosed with history of closed 
head injury in 1968 and history of seizures in 1968.  The 
examiner stated that there have been no generalized seizures 
since 1969 and that the veteran was not on seizure 
medication.  The veteran was also diagnosed with residuals, 
status post injury to left leg in 1968, with chronic pain of 
the left knee and left ankle.  

Finally, the veteran testified before the Board in May 2008 
that he has had issues with memory loss since shortly after 
his head injury in 1968.  He also stated that he has left 
sided pain and numbness from his neck to his back and into 
his left lower extremity.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for residuals of an injury to the 
veteran's left leg in 1968, with chronic pain of the left 
knee and left ankle, is warranted.  In this regard, the Board 
notes that the veteran's service treatment records indicate 
that the veteran was involved in two motorcycle accidents in 
1968 with left leg pain at the time.  Additionally, the 
August 2005 VA examiner found that the veteran had current 
residuals of a 1968 injury to the left leg, including chronic 
pain of the left knee and left ankle.  

The Board, however, finds that the preponderance of the 
evidence is against a finding that the veteran has residuals 
of a head injury with memory loss that is related to his 
service.  In this regard, the Board notes that the veteran 
has had a long history of complaints regarding various 
symptoms, including seizures and memory loss.  However, the 
September 2002 VA examiner, that examined the veteran and his 
claims file in connection with the claim, found that it was 
improbable that the veteran's reported cognitive 
abnormalities were due to the head trauma he reported in 
1968.  In addition, the August 2005 VA examiner, who also 
examined the veteran and his claims file, found that there 
have been no generalized seizures since 1969 and that the 
veteran was not on seizure medication.  The August 2005 VA 
examiner did not diagnose the veteran as having any current 
disability related to in-service injury. 

At this point the Board notes that the veteran's claims file 
contains the report of the veteran's VA physician dated in 
September 2004 indicating that he was of the opinion that 
many of the veteran's current symptoms were the result of the 
closed head injury suffered in January 1968.  This physician, 
however, did not identify any current symptoms resulting from 
the 1968 head injury and, while this physician did indicate 
that he reviewed the veteran's medical records, he did not 
indicate whether he reviewed the veteran's claims file in 
connection with the claim.  On these facts, the Board finds 
that the September 2002 and August 2005 VA examiners' 
opinions should be afforded more weight.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998) (it is not error for 
the Board to value one medical opinion over another, as long 
as a rationale basis for doing so is given).  In this regard, 
the Board also notes that the veteran, as a lay person, is 
not competent to render a medical diagnosis or an opinion as 
to medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Service connection for residuals of a left leg injury, to 
include left knee and left ankle pain, is granted.

Service connection for residuals of a head injury with memory 
loss is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


